Per Curiam.
This is a proceeding in error, brought to review the judgment of the district court for Adams county, wherein Kate Crable was- convicted of sale, possession, and transportation of intoxicating liquor and the use of an automobile for transportation of intoxicating liquor, and Edward J. Crable was convicted of possession and transportation of intoxicating liquor' and the use of an automobile for transportation of intoxicating liquor.
We have carefully examined the record and find it to be ‘free from prejudicial error. The judgment of the district court is therefore
Affirmed.